Citation Nr: 0028158	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for stomach disorder, 
claimed as gastroenteritis and ulcers.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1957 to 
April 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  VARO denied service connection for gastroenteritis and 
stomach ulcers in a November 1978 rating decision because 
there was no evidence of residuals of gastroenteritis or a 
diagnosis of record for ulcer disease; the evidence submitted 
to reopen the claim is not new and material as it does not 
bear directly or substantially on the specific matter in 
dispute, and it is not so significant that it must be 
considered to fairly decide the merits of the claim.

2.  The Board denied service connection for back disability 
in January 1986 because medical evidence had not been 
presented showing a relationship between the complaints and 
finding for low back disorder shown since 1980, post service, 
and the complaints of back pain noted in service; the 
evidence submitted to reopen the claim is not new and 
material as it does not bear substantially on the specific 
matter in dispute, and it is not so significant that it must 
be considered to fairly decide the merits of the claim.

3.  The Board denied service connection for cardiovascular 
disease in January 1986 because cardiovascular disease was 
not shown in service or within the initial post separation 
year, notwithstanding the well documented post service 
cardiovascular history; the evidence submitted to reopen this 
claim is not new and material as it does not bear 
substantially on the specific matter in dispute, and it is 
not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for stomach disorder, claimed as 
gastroenteritis and ulcer disease, has not been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for low back disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  New and material evidence sufficient to reopen the claim 
to service connection for heart disease has not been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VARO denied the appellant's claim for service connection for 
gastroenteritis and ulcers in November 1978.  Also, the Board 
denied service connection for back disability and 
cardiovascular disease in January 1986.  These decisions are 
final.  A final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991), 38 C.F.R. § 20.1100 (1999).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
rendered its decision in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Hodge, the Federal Circuit changed the law as 
it pertains to the submission of new and material evidence 
and offered guidance as to how the Court should review such 
determinations made by the Board.  First, the Federal Circuit 
invalidated the test adopted by the Court in Colvin v. 
Derwinski, i.e., that evidence was new and material 
sufficiently to reopen a claim if the evidence, when 
considered with the other evidence, would raise a reasonable 
possibility of changing the outcome. 1 Vet.App. 171, 174 
(1991).  The Federal Circuit proceeded to adopt the standard 
set forth in 38 C.F.R. § 3.156(a) (1997) as the appropriate 
standard for determining whether new and material evidence 
had been submitted.  Second, as a result of Hodge and the 
Federal Circuit's recitation that the determination of 
whether new evidence is sufficiently material is a "fact-
specific determination," "a deferential standard of review of 
these decisions under 38 U.S.C. § 7261(a) becomes the proper 
one."  Fossie v. West, 12 Vet.App. 1 (1998).  Hodge provides 
for a reopening standard which calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.

Ulcer Disease

VARO considered in its November 1978 decision service medical 
records.  These records disclosed x-ray findings suggestive 
of a duodenal ulcer in October 1958 and treatment for 
gastroenteritis in May and June 1959.  There was no clinical 
diagnosis for ulcer disease and service separation 
examination dated April 1961 was normal for all systems.  As 
such, VARO denied the claim for service connection for 
gastroenteritis and ulcers because there was no evidence of 
residuals of gastroenteritis or a diagnosis of record for 
ulcer disease.

Evidence submitted since VARO's November 1978 denial includes 
VA treatment records dated between 1982 and February 2000, 
private hospital records dated March 1980, and a private 
medical statement dated November 1984.  These records are 
negative for residuals of gastroenteritis or ulcer disease.  
The appellant testified in February 2000 that he was treated 
with Gaviscon in service for stomach problems and that he 
self-treated these symptoms until roughly 1980, when he 
sought professional medical help through the VA.  He 
testified that he has had continuous stomach symptoms since 
service.

Having reviewed the recent evidentiary submissions, the Board 
finds that they are not new and material to the issue of 
service connection.  This evidence is redundant in nature of 
evidence previously considered by VARO and does not tend to 
show the presence of either residuals of gastroenteritis or 
ulcer disease.  Therefore, the Board must conclude that the 
evidence does not bear directly or substantially on the 
specific matter in dispute, and that this evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the claim to reopen is 
denied.

Back Disorder

The Board considered in its January 1986 decision service 
medical records, VA outpatient treatment records dated June 
1982 through October 1984, private hospital records dated 
March 1980, a private medical statement dated November 1984, 
and sworn testimony from a March 1985 hearing.  Service 
medical records disclose complaints of low back pain of 1 or 
2 weeks duration in December 1958.  Examination showed a 
negative back.  Several days later, the appellant was seen 
again for complaints of back pain, localized in the upper 
lumbar paraspinal muscles.  The appellant was instructed to 
apply heat and use a bed board.  Service separation 
examination was negative for abnormal back pathology.  
Subsequent to service, there is no record of back complaints 
until October 1982.  An October 1982 VA outpatient treatment 
entry reflects complaints of the onset of low back pain the 
previous January or February with no history of injury.  An 
x-ray study revealed mild degenerative changes of the lumbar 
spine and unilateral sacralization of L5.  A CT scan in June 
1983 revealed a probable herniated nucleus pulposus of L4-5 
on the right.

The Board denied the claim in January 1986 because there was 
no medical evidence of record showing a relationship between 
any abnormal back pathology shown post service and his 
complaints of back pain in service.

Evidence submitted since the Board's January 1986 decision 
includes VA treatment records dated February 1990 through 
January 2000 and sworn testimony from a hearing in February 
2000.  VA treatment records continue to show back disability.  
Sworn testimony from the appellant reflects that he was 
treated for complaints of back pain in service and post 
service.  He reported treatment as early as 1966, but he 
indicated that these records were unavailable.

Having reviewed the recent evidentiary submissions, the Board 
finds that they are not new and material to the issue of 
service connection for back disability.  This evidence is 
redundant in nature of evidence previously considered by the 
Board in that it continues to show a back disorder.  
Furthermore, this evidence fails to relate any currently 
shown abnormal back pathology to the appellant's period of 
service.  Therefore, the Board must conclude that the 
evidence does not bear substantially on the specific matter 
in dispute, and that this evidence is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Accordingly, the claim to reopen is denied.

Heart Disease

In its January 1986 decision, the Board considered service 
medical records, VA outpatient treatment records dated June 
1982 through October 1984, private hospital records dated 
March 1980, a private medical statement dated November 1984, 
and sworn testimony from a March 1985 hearing.

Service medical records disclose that, during hospitalization 
for hernia repair in October 1957, a chest x-ray revealed 
slight uncoiling of the aorta and minimal tortuosity of the 
descending thoracic aorta.  A July 1959 treatment entry 
reflects that the appellant reported a feeling of fullness of 
the "heart."  Examination was negative.  Four days later, 
he was examined for re-enlistment.  He furnished a history of 
chest pain, among other problems.  The clinical evaluation 
was normal with a finding of extreme immaturity.  Report 
separation examination dated April 1961 was negative for 
cardiovascular abnormality.

A private hospital report dated March 1980 reflects that the 
appellant was admitted for the sudden onset of chest pain.  
History of "supposed" myocardial infarction in 1962 was 
reported.  Anxiety was also noted.  The diagnosis was chest 
pain probably secondary to coronary artery disease and 
ischemic heart disease.

VA outpatient treatment records dated June 1982 through 
October 1984 show that the appellant was seen for left 
anterior chest pain radiating down the left arm in April 
1984.  History of angina since 1980 and hospitalization with 
no cardiac problems found were noted.  Chest pain of unknown 
etiology was diagnosed.  In October 1984, the appellant was 
seen for evaluation of chest pain.  The assessment was 
hypertension, controlled, borderline, and chest pain, cause 
undetermined.

The Board denied the claim in January 1986 because 
cardiovascular disease was not shown in service or the 
initial post separation year.  It was noted that, although 
the appellant reported having had a myocardial infarction in 
1962, this history was not confirmed by any medical evidence.  
It was further noted that that the appellant's current 
cardiovascular problems were well documented.

Evidence submitted since the Board's January 1986 decision 
includes VA treatment records dated February 1990 through 
January 2000 and sworn testimony from a hearing in February 
2000.  VA treatment records continue to show heart 
disability, variably diagnosed as coronary artery disease and 
arteriosclerotic heart disease.  Sworn testimony from the 
appellant reflects that he was treated for chest pain in 
service and that he had a heart attack the year following 
service discharge.  The appellant indicated that medical 
records to corroborate his clam of a heart attack within the 
initial post separation year could not be obtained as the 
physician was deceased and the medical facility was closed.

Having reviewed the recent evidentiary submissions, the Board 
finds that they are not new and material to the issue of 
service connection for heart disability.  This evidence is 
redundant in nature of evidence previously considered by the 
Board in that it continues to show heart disease.  Also, this 
evidence does not show the presence of a heart disorder in 
service or within the initial post separation year.  
Therefore, the Board must conclude that the evidence does not 
bear substantially on the specific matter in dispute, and 
that this evidence is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the claim to reopen is denied.



ORDER

Having found that new and material evidence sufficient to 
reopen the claim for service connection for stomach disorder, 
gastroenteritis and ulcer disease, has not been presented, 
the claim remains denied.

Having found that new and material evidence sufficient to 
reopen the claim for service connection for back disability 
has not been presented, the claim remains denied.

Having found that new and material evidence sufficient to 
reopen the claim for service connection for heart disease has 
not been presented, the claim remains denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

